Citation Nr: 1220222	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-50 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The Veteran has a bilateral hearing loss disability that is reasonably attributable to his period of military service.


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits and imposes obligations on VA in terms of its duty to notify and to assist claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with the issue on appeal, no further discussion of the VCAA is required with respect to this claim.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The lack of a documented hearing loss in service is only one aspect for consideration and is not dispositive.  In Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the United States Court of Appeals for Veterans Claims (Court) found that the absence of a documented hearing loss while in service is not fatal to a claim for service connection.  Further, in Hensley, the Court noted that, when a veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley, 5 Vet. App. at 159-160.  Finally, in Peters v. Brown, 6 Vet. App. 540, 543 (1994), the Court said that a veteran may establish service connection for a disability not manifested during service, or within the statutory presumptive period, with evidence that demonstrates that the disability actually resulted from a disease or injury incurred in service.

In this case, the Veteran contends that he developed bilateral hearing loss due to exposure to acoustic trauma during service.  Such acoustic trauma was incurred as a result of duties associated with his military specialty as a combat medic and air crewman that required him to fly in different types of helicopters while in Vietnam.  He was also exposed to combat acoustic trauma.  In this regard, he claimed that he was exposed to very loud noises for lengthy periods of time and on a continuous basis.  Service personnel records (SPRs) illustrate that the Veteran served in his specialty as a combat medic and air crewman in Vietnam for one year.  He was awarded the Combat Medic Badge.  Thus, upon review of the evidence of record, the Veteran's claimed exposure to acoustic trauma in service is conceded.  See 38 U.S.C.A. § 1154(a) (West 2002).

The Board notes, prior to November 1967, U.S. military audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The Veteran's audiometric test completed at his pre-induction examination in September 1965 was conducted using the ASA standard.  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and the results are indicated in the audiogram diagram with the converted figures in parentheses.  In addition, the Veteran's separation physical examination was dated November 13, 1967.  Given the nearness in time to the change in standard date, the Board has also converted the values from his audiogram from November 1967.

A review of the Veteran's service treatment records (STRs) shows that he did not report any problems with his hearing at his pre-induction physical examination in September 1965.  The Veteran was found to be fit for service.  The audiogram from that examination reflects the following puretone thresholds in decibels:




HERTZ


Sept. 1965
500
1000
2000
3000
4000
RIGHT
0 (15)
0 (15) 
20 (30)
X
10 (15)
LEFT
0 (15)
0 (15)
35 (45)
X
15 (20)

The STRs are negative for treatment related to complaints of hearing loss or tinnitus.  The Veteran was afforded a separation physical examination in November 1967.  He reported no problems with his hearing or tinnitus at that time.  The examination also included an audiogram with the following results.




HERTZ


Nov. 1967
500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
10 (20)
X
15 (20)
LEFT
5 (20)
0 (10)
10 (20)
X
15 (20)

The Veteran submitted his claim for service connection for bilateral hearing loss, tinnitus, and posttraumatic stress disorder (PTSD) in December 2008.  He reported that he had not received treatment for either claimed disability.  

The Veteran was afforded a VA PTSD examination in March 2009, when he provided his work history in that he worked for a major industrial company for 37 years.  He had retired about 5 years ago.  The Veteran said that he worked with a friend's construction business "off and on" when there was work but had not had any work since January 2008.  His construction work involved ensuring that subcontractors were on the job.  The Veteran also said that, when he was working his main job for the 37 years, he had to have an office of his own rather than a cubicle.  He said he would be easily distracted and was not productive if he was where people could see him.  He said he could not have any noise at all.

The Veteran also reported that he had had a stroke several years after service; he said he was 22 at the time.  He reported that he had residuals of no feeling in his right hand and limited feeling on the right side of his body.  He described additional physical conditions but did not relate any recent strokes.

At a March 2009 VA audiology examination, the examiner noted that he had reviewed the claims file.  The examiner listed past noise exposure in service due to the Veteran's specialty as a combat medic and from aircraft and combat noise.  The examiner also listed occupational noise exposure as an engineer with a major industrial company.  The audiology examiner said that the Veteran reported that he had suffered a recent stroke and was uncertain if the stroke had caused any hearing loss.  The Veteran denied any other causes of hearing loss.  The examiner also noted that the Veteran complained of constant bilateral tinnitus.  The Veteran said that he had experienced his tinnitus since his combat experiences in Vietnam.  

The results of audiometric testing, based on air conduction, were as follows:  




HERTZ


Mar. 2009
500
1000
2000
3000
4000
RIGHT
20
30
65
60
60
LEFT
20
30
65
70
70

The Veteran had a speech discrimination score of 86 percent for his right ear and 84 percent for his left ear.  The examiner provided a diagnosis of sensorineural hearing loss that was normal to moderately severe in the right ear and normal to severe in the left ear.  The examination worksheet asked two questions that the examiner answered in the affirmative.  The first was there hearing loss present, and, the second was tinnitus as likely as not a symptom associated with the hearing loss.

The examiner opined that the Veteran's bilateral hearing loss was not related to military acoustic trauma but said that the Veteran's tinnitus was most likely caused by, or a result of, military-related acoustic trauma.  In support of his negative opinion the examiner said the Veteran's hearing was normal at the time of his separation.  He said that the Veteran's combat experience very likely exposed him to excessive and prolonged noise but that the STRs did not indicate that these duties had a negative impact on hearing.  The examiner added that the Veteran's post-military occupation noise, as an engineer, may help to explain some of the current hearing loss.  The examiner said that the actual etiology of the Veteran's hearing loss was unknown.  

In regard to the Veteran's tinnitus, the examiner said that the Veteran's combat status was confirmed and the Veteran correlated his tinnitus to his combat service.  The examiner said this history certainly provided a basis for tinnitus onset.

The RO denied the Veteran's claim for service connection for hearing loss in April 2009.  At that time, the RO noted that the STRs did not show evidence of a hearing loss for VA purposes in service and that there was no evidence to show a hearing loss for VA purposes within one year after service.  The rating decision cited to the examiner's statement regarding the Veteran's occupational noise exposure.  Further, the VA examiner had provided an opinion that the current hearing loss disability was not related to service.  The Veteran was granted service connection for his tinnitus, based on the VA examiner's positive nexus opinion.  

The Veteran's notice of disagreement (NOD) was received in June 2009.  The Veteran recounted the severity of his noise exposure in service.  He also reported how he was subjected to explosions from incoming mortar rounds that exploded close enough to him to knock him off his feet.

The Veteran perfected his appeal in April 2009.  He contended that he did not have an audiogram at the time of his separation.  

The Veteran's noise exposure in service is conceded-both by way of circumstances of his duty and by way of the grant of service connection for tinnitus based on such noise exposure.  The Veteran has said that he had his hearing loss and tinnitus since service.  He is competent to provide lay evidence of his symptoms, to include his reported onset and continuity.  See Layno v. Brown, 6 Vet. App. 465 (1994).  His statements are credible.  Further, the Veteran provided the VA PTSD examiner in March 2009 with credible evidence that he did not have post-military noise exposure at his job of 37 years.  In fact, the Veteran noted that he required a work environment where there was no noise so that he would not be distracted.  This same evidence was not reported in the audiology examination report or referenced by the RO in the denial of the claim.

Furthermore, service connection has been granted for tinnitus, based on the Veteran's conceded acoustic trauma in service.  This award adds weight to his claim that his hearing loss is also related to service.  

In view of the totality of the evidence, the Board finds that it is at least as likely as not that the Veteran's current bilateral hearing loss, as documented in his VA audiological examination of March 2009, is related to his noise exposure in service.  [In reaching this conclusion, the Board acknowledges that the March 2009 VA audiological examiner provided a negative nexus opinion.  However, that examiner based that negative opinion on the findings of normal hearing at separation but did not, however, address the change in the Veteran's hearing acuity from entrance to separation.  Comparison of the enlistment and separation audiological examinations reflect some (albeit slight) decrease in the Veteran's hearing acuity bilaterally.  Further, the March 2009 VA audiological examiner did not discuss the Veteran's lack of noise exposure in his post-military employment as related in the PTSD examination report.  In addition, the examiner did not address the fact the Veteran is service connected for tinnitus and that "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Thus, the Board does not find the March 2009 VA audiological examiner's negative nexus opinion to be probative.]  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).

ORDER

Entitlement to service connection for bilateral hearing loss is granted.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


